                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: ABILIFY (ARIPIPRAZOLE)                   Case No. 3:16md2734
PRODUCTS LIABILITY LITIGATION
                                                Judge M. Casey Rodgers
This Document Relates to All Cases              Magistrate Judge Gary Jones
_________________________________/

                    ORDER REGARDING AWARD OF
                 COMMON BENEFIT FEES AND EXPENSES

      This matter is before the Court on Special Master Ellen Reisman’s Report and

Recommendation Regarding Award of Common Benefit Fees and Expenses, ECF

No. 1219. Plaintiffs have been furnished a copy of the Report and Recommendation

and were afforded an opportunity to file objections pursuant to Federal Rule of Civil

Procedure 53(f)(1). No objections were filed.

      On de novo review, the Court finds that the Special Master’s findings and

conclusions are detailed and well-supported by the record and the law. The fact that

the Special Master’s recommendations received unanimous agreement from all

interested counsel is a testament both to the reasonableness of the fee and expense

allocation, and to the exceptional skill and expertise of the Special Master, the CPA,

and their teams. The Court greatly appreciates their hard work, creativity, and

commitment during the course of this litigation.
                                                                            Page 2 of 4

      Accordingly, it is ORDERED that:

      1.     The Special Master’s Report and Recommendation, ECF No. 1219, is

hereby ADOPTED and incorporated by reference in this Order, and the proposed

allocation is APPROVED.

      2.     The Court finds that the $18,942,070.77 available for a common benefit

award is reasonable and directs that it be used for repayment of capital contributions,

reimbursement of common benefit expenses, and awards of common benefit fees.

      3.     Each law firm that made a capital contribution to the Common Benefit

Fund must receive reimbursement of the full amount of its contribution, without

interest, in the total amount of $3,610,000.00, with each firm receiving the amount

set forth below:

                              Firm                                  Total Capital
 Robins Kaplan LLP                                                      $500,000.00
 Cory Watson Attorneys                                                  $500,000.00
 Aylstock, Witkin, Kreis & Overholtz, PLLC                              $280,000.00
 Lieff Cabraser Heimann & Bernstein, LLP                                $280,000.00
 Kirtland & Packard LLP                                                 $280,000.00
 Napoli Shkolnik PLLC                                                   $280,000.00
 Zimmerman Reed LLP                                                     $280,000.00
 Levin Papantonio Thomas Mitchell Rafferty & Proctor P.A.               $280,000.00
 GoldenbergLaw, PLLC                                                    $220,000.00
 Farr, Farr, Emerich, Hackett, Carr & Holmes P.A.                       $220,000.00
 Pittman, Dutton & Hellums P.C.                                         $220,000.00
 Childers, Schlueter & Smith, LLC                                       $220,000.00
 Berger Montague                                                         $50,000.00




Case No. 3:16md2734/MCR/GRJ
                                                                        Page 3 of 4

         4.    Common benefit expenses totaling $1,539,845.35, which were

   appropriately submitted as held costs pursuant to Common Benefit Order No. 1,

   must be reimbursed to the law firms claiming them, with each firm receiving the

   amount set forth below:

                                 Firm                           Total Expenses
     Robins Kaplan LLP                                              $599,306.06
     Aylstock, Witkin, Kreis & Overholtz, PLLC                      $294,015.76
     Cory Watson Attorneys                                          $202,751.80
     Lieff Cabraser Heimann & Bernstein, LLP                        $145,503.04
     Levin Papantonio Thomas Mitchell Rafferty & Proctor P.A.        $91,379.38
     Kirtland & Packard LLP                                          $73,853.19
     GoldenbergLaw, PLLC                                             $41,877.75
     Meshbesher & Spence Lawyers                                     $25,350.72
     Farr, Farr, Emerich, Hackett, Carr & Holmes P.A.                $24,481.33
     Napoli Shkolnik PLLC                                            $22,571.40
     Zimmerman Reed LLP                                              $15,377.65
     Pittman, Dutton & Hellums P.C.                                   $3,377.27

         5.    The additional $13,660,750 must be allocated and paid to the firms

   listed below in the percentages and amounts indicated:

                                                         Percentage
                         Firm                                           Fee Award
                                                           Award
Robins Kaplan LLP                                           19.25%      $2,629,694.38
Cory Watson Attorneys                                       19.25%      $2,629,694.38
Aylstock, Witkin, Kreis & Overholtz, PLLC                   19.25%      $2,629,694.38
Lieff Cabraser Heimann & Bernstein, LLP                      7.00%       $956,252.50
Kirtland & Packard LLP                                       6.00%       $819,645.00
GoldenbergLaw, PLLC                                          6.00%       $819,645.00
Napoli Shkolnik PLLC                                         4.75%       $648,885.63
Farr, Farr, Emerich, Hackett, Carr & Holmes P.A.             4.75%       $648,885.63
Zimmerman Reed LLP                                           3.00%       $409,822.50
Levin Papantonio Thomas Mitchell Rafferty & Proctor P.A.     3.00%       $409,822.50


   Case No. 3:16md2734/MCR/GRJ
                                                                         Page 4 of 4

                                                          Percentage
                         Firm                                            Fee Award
                                                            Award
Pittman, Dutton & Hellums P.C.                                3.00%       $409,822.50
Putnick Legal, LLC                                            2.00%       $273,215.00
Berger Montague                                               0.50%        $68,303.75
Meshbesher & Spence Lawyers                                   0.50%        $68,303.75
Childers Schlueter & Smith                                    0.11%        $15,026.83
Zonies Law, LLC                                               0.01%         $1,366.08
Frohlich, Gordon & Beason, P.A.                               0.01%         $1,366.08
Restaino Law, LLC                                             0.01%         $1,366.08


         6.    The CPA is directed to make payments in accordance with this Order.

         7.    The Special Master must submit a Report and Recommendation on or

    before April 15, 2020 with recommendations regarding the distribution of any

    remaining funds in the Common Benefit Fund.

         DONE AND ORDERED, on this 21st day of December, 2019.


                                  M. Casey Rodgers
                                  M. CASEY RODGERS
                                  UNITED STATES DISTRICT JUDGE




    Case No. 3:16md2734/MCR/GRJ
